02-11-519 & 520-CR
























COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-11-00519-CR
NO. 02-11-00520-CR
 



ANTHONY MARK KLISH


 


APPELLANT



                                                                                                                            

V.



THE STATE OF TEXAS


 


STATE



------------
FROM CRIMINAL DISTRICT
COURT NO. 2 OF TARRANT COUNTY
------------
MEMORANDUM OPINION[1]
------------
Appellant Anthony Mark Klish appeals his convictions and ten year concurrent
prison sentences imposed by the court after he pled guilty without a plea
bargain to two charges of burglary of a habitation.  We affirm.
Appellant’s court-appointed appellate
counsel has filed a motion to withdraw as counsel, accompanied by a brief in
support of that motion.  In the brief, counsel states
that in his professional opinion these appeals are frivolous and without merit. 
Counsel’s brief and motion meet the requirements of Anders v. California,
386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the records demonstrating why there are no arguable grounds for relief. 
Appellant filed a pro se response to the Anders brief.  The State
has filed a letter brief.
Once an appellant’s court-appointed
attorney files a motion to withdraw on the grounds that an appeal is frivolous
and fulfills the requirements of Anders, this court is obligated to
undertake an independent examination of the record.  See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991); Mays v. State, 904 S.W.2d 920, 922–23
(Tex. App.—Fort Worth 1995, no pet.).  Only then may we grant counsel’s
motion to withdraw.  See Penson v. Ohio,
488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
We have carefully reviewed the
records, counsel’s brief, Appellant’s response, and the State’s letter
brief.  We agree with counsel that these appeals are wholly frivolous and
without merit; we find nothing in the records that might arguably support the
appeals.  See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.
App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).  Accordingly, we grant
counsel’s motion to withdraw and affirm the trial court’s judgments.
 
                                                                            
PER CURIAM
PANEL:  GABRIEL, J.; LIVINGSTON, C.J.;
and MEIER, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  October 18,
2012 
 
 

 
 














COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-11-00519-CR
 
 
 
 



Anthony Mark Klish
 
 
 
v.
 
 
 
The State of Texas


§
 
§
 
§
 
§
 
§


From Criminal District
  Court No. 2
 
of Tarrant County (1231611D)
 
October 18, 2012
 
Per Curiam
 
(nfp)



 
JUDGMENT
 
         
This court has considered the record on appeal in this case and holds that
there was no error in the trial court’s judgment.  It is ordered that the
judgment of the trial court is affirmed. 
 
SECOND
DISTRICT COURT OF APPEALS 
 
 
 
 
PER CURIAM
 
 

 














COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-11-00520-CR
 
 
 







Anthony Mark Klish
 
 
 
v.
 
 
 
The State of Texas


§
 
§
 
§
 
§
 
§


From Criminal District Court No. 2
 
of Tarrant County (1239674D)
 
October 18, 2012
 
Per Curiam
 
(nfp)



 
JUDGMENT
 
          This court has considered the record on appeal in this case
and holds that there was no error in the trial court’s judgment.  It is ordered that the judgment of the trial
court is affirmed. 
 
SECOND DISTRICT COURT OF APPEALS 




 
 
 
PER CURIAM
 




 
 


 
 







[1]See
Tex. R. App. P. 47.4.